Citation Nr: 1033124	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-37 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, to include as secondary to 
diabetes mellitus.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to June 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the above claims.  The Board notes that 
originally, the Veteran also had an outstanding claim for service 
connection for hypertension that was also on appeal; however, as 
that claim was granted by an April 2010 RO decision, it is no 
longer before the Board.  The Veteran had originally requested a 
Travel Board hearing on his substantive appeal, but that request 
was later withdrawn.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during 
the Vietnam era, and may therefore not be presumed to have been 
exposed to herbicides during service.

2.  Type II diabetes mellitus is not etiologically related to an 
injury or disease in service, nor does the evidence show it is 
directly related to service.

3.  Peripheral neuropathy is not etiologically related to an 
injury or disease in service, nor does the evidence show it is 
directly related to service.


CONCLUSION OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated 
by service, and such incurrence or aggravation may not be 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2009).

2.  Peripheral neuropathy of the upper and lower extremities was 
not incurred in or aggravated by service, and such incurrence or 
aggravation may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in October 2004, April 2007, and June 2009.  These 
letters informed the Veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had done, 
and of what evidence the Veteran should provide.  The Veteran was 
also specifically informed of the law as it pertains to effective 
dates by the June 2009 letter.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, the Board finds that any 
notice errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal.  

No prejudice has been alleged in the timing of these notices, and 
none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits that are being 
finally decided on this appeal, such as obtaining VA medical 
records and the Veteran's service personnel files.  Consequently, 
the duty to notify and assist has been satisfied in this appeal.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In addition, 
certain chronic diseases, including diabetes, may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption 
requires exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 
1113(a); 38 C.F.R. § 3.307(d).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  Furthermore, even if a Veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 U.S.C.A. § 
1116(f).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel 
for VA held that service on a deep-water naval vessel off the 
shores of Vietnam may not be considered service in the Republic 
of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines 
the Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975, and that this was not inconsistent with 
the definition of service in the Republic of Vietnam found in 38 
C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  A 
Veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.  Since 
issuance of that General Counsel opinion, VA has reiterated its 
position that service in deep-water naval vessels offshore of 
Vietnam (as opposed to service aboard vessels in inland waterways 
of Vietnam) is not included as "service in the Republic of 
Vietnam" for purposes of presumptive service connection for Agent 
Orange diseases.  See comments section in Federal Register 
announcement of final rule adding diabetes to the list of Agent 
Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the 
interpretation by the Department of Veterans Affairs (VA) of the 
phrase "served in the Republic of Vietnam," which required the 
physical presence of a Veteran within the land borders of Vietnam 
during service, was a permissible interpretation of 38 U.S.C. § 
1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United 
States Supreme Court, declined to review the case, and the 
decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) is now final.

The Board notes that the existence of a current disability is not 
at issue in this case. The Veteran's medical treatment records 
clearly show that he has been diagnosed with diabetes mellitus.  
More recent medical records do show diagnoses of peripheral 
edema, but there is not a clear diagnosis of peripheral 
neuropathy; however, given the Veteran's complaints and the 
medical evidence of record, the Board will concede that the 
Veteran has peripheral neuropathy of the extremities which may be 
related to his diabetes. The medical records associated with the 
claims file show a diagnosis of diabetes as early as 
approximately 1998; the Veteran claims that he was diagnosed with 
diabetes in 1992.  This is either 10, or 16, years after the 
Veteran's separation from service, thus, the presumption of 
service connection for certain chronic diseases that become 
manifest to a degree of 10 percent or more within one year of 
separation does not attach.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he developed Type II diabetes from 
Agent Orange exposure during visits to Vietnam, while delivering 
mail, or being exposed to asbestos while flying over Vietnam.  
However, the Veteran's service personnel records do not show that 
the Veteran was ever physically present in the Republic of 
Vietnam for active duty service.  Rather, they show that he 
served in the U.S. Navy aboard a naval vessel, and was a pilot; 
the Veteran's pilot log is of record, however, it does not show 
that the Veteran physically set foot in Vietnam.  Exposure to air 
while flying near Vietnam is insufficient to meet the 
requirements of  38 C.F.R. § 3.307(a)(6)(iii) for setting foot in 
Vietnam, such that a presumption of herbicide exposure may 
attach.

The Board notes that the Veteran indicated, in a statement dated 
June 2005, that he was one of the pilots for the regular mail 
runs which routinely landed at DaNang Air Force Base in Vietnam, 
during trips to and from the Philippines.  However, the Board 
finds this statement somewhat ambiguous, as the Veteran does not 
specifically state he himself flew into DaNang.  However, even 
presuming that the Veteran is stating that he set foot in Vietnam 
during these mail runs, the Board notes that the Veteran has 
provided no corroborating evidence of this.  The Veteran's flight 
log does not note that he specifically landed in Vietnam, nor has 
the Veteran provided the exact dates of his claimed excursions 
ashore in Vietnam.  The Veteran's personnel records do not show 
he set foot in Vietnam.  While the Veteran received a Vietnam 
service medal, documentation with the award of his air medal, 
specifically a memorandum dated December 1968, noted that the 
Veteran was authorized to wear that medal for operations in 
Southeast Asia which occurred outside the geographical limits of 
Vietnam, contributing direct combat support.  Thus, this evidence 
also tends to show that the Veteran did not set foot in Vietnam.  
The Board therefore finds that the weight of the evidence of 
record indicates that the Veteran did not set foot in Vietnam, 
and therefore, exposure to herbicides cannot be presumed, such 
that the Veteran would be granted service connection for diabetes 
and peripheral neuropathy related to it on a presumptive basis.

The Veteran could claim the presumption by showing direct 
exposure to herbicides, but he has not asserted actual exposure 
to herbicides, and there is no evidence of such.   The Veteran 
could still receive service connection for diabetes and 
peripheral neuropathy if he showed these disabilities were 
directly related to service (see Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994)), however, there is no medical opinion of 
record that purports to relate the Veteran's diabetes or 
peripheral neuropathy to any injury or disease in service.  
Specifically, the Veteran's service medical records show no 
complaints of, or treatment for, diabetes or peripheral 
neuropathy, and the evidence does not show a diagnosis of 
diabetes until at least 10 years after the Veteran's separation 
from service.  The Veteran's December 1982 VA examination report 
from short after his separation service shows no complaints of, 
or treatment for, diabetes or peripheral neuropathy.  The Veteran 
certainly believes that there is such a relationship; however, he 
is not shown to possess the requisite medical knowledge or 
training to offer an opinion regarding the etiology of diabetes 
mellitus.  In sum, the criteria for service connection are not 
met.

Thus the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for peripheral 
neuropathy and diabetes mellitus, as either presumptively related 
to service based on exposure to herbicides, or as directly 
related to service.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities, to include as secondary to 
diabetes mellitus, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


